United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Topeka, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Houston Ford, Jr., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0078
Issued: March 20, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 17, 2016 appellant, through his representative, filed a timely appeal from a
September 21, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish more than six
percent permanent impairment of the right upper extremity and two percent permanent
impairment of the left upper extremity.
FACTUAL HISTORY
On August 28, 2012 appellant, then a 66-year-old line production operator, filed an
occupational disease claim (Form CA-2) alleging that he sustained carpal tunnel syndrome due
to factors of his federal employment. He did not stop work. OWCP accepted the claim for
bilateral carpal tunnel syndrome, a ganglion cyst of the synovium of the right third
metacarpophalangeal (MCP) joint, and osteoarthrosis of the right third MCP joint.3
Appellant, on July 1, 2014, filed a claim for compensation (Form CA-7) requesting a
schedule award.
In a July 2, 2014 impairment evaluation, Dr. Lynn D. Ketchum, an attending Boardcertified plastic surgeon, diagnosed carpal tunnel syndrome bilaterally, osteoarthritis, and a
ganglion cyst at the MCP joint of the third right finger. She attributed the conditions to
appellant’s work duties. Referencing the fourth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (hereinafter A.M.A., Guides), Dr. Ketchum
found that appellant had 18 percent permanent impairment of the right upper extremity and 10
percent permanent impairment of the left upper extremity.
By letter dated July 17, 2014, OWCP advised appellant that the medical evidence from
Dr. Ketchum was insufficient to support a schedule award as he did not provide objective
findings or a detailed description of any impairment. It requested that appellant submit a report
from his attending physician providing an impairment rating in accordance with the sixth edition
of the A.M.A., Guides.
Dr. Ketchum, in a July 22, 2014 report, noted that appellant had a right upper extremity
permanent impairment of 18 percent and a left upper extremity permanent impairment of 10
percent under the sixth edition of the A.M.A., Guides.
An OWCP medical adviser reviewed the evidence on February 12, 2015 and determined
that Dr. Ketchum’s opinion was insufficient to support a finding of permanent impairment
warranting a schedule award and noted that her determination was not compatible with the sixth
edition of the A.M.A., Guides.
OWCP, on March 2, 2015, referred appellant to Dr. Joseph W. Huston, a Board-certified
orthopedic surgeon, for a second opinion evaluation.

3

In decisions dated November 28, 2012 and April 29, 2013, OWCP denied appellant’s occupational disease
claim. By decision dated October 4, 2013, it vacated its April 29, 2013 decision and accepted the claim.

2

In a report dated March 27, 2015, Dr. Huston discussed appellant’s accepted conditions
of bilateral carpal tunnel syndrome, a ganglion cyst of the right third MCP joint, and
osteoarthrosis of the right third MCP joint. He advised that the ganglion was “a component of
the arthritis of that joint and does not need a separate rating.” Dr. Huston reviewed appellant’s
complaints of pain and swelling in the MCP joint and numbness and pain in his hands. He noted
that appellant had elected against surgery. Dr. Huston diagnosed carpal tunnel syndrome
bilaterally, more pronounced on the right, and arthrosis of the MCP joint with reduced motion
and swelling.
Dr. Huston obtained an electromyogram (EMG) and nerve conduction velocity (NCV)
study on May 29, 2015. The diagnostic testing revealed moderate-to-severe right median
neuropathy and mild left median neuropathy.
On July 22, 2015 Dr. Huston completed impairment evaluation forms. For the right third
MCP joint, he used Table 15-2 on page 392 the sixth edition of the A.M.A., Guides. Dr. Huston
identified the diagnosis as class 1 post-traumatic degenerative joint disease, which yielded a
default value of six percent of the digit. He applied a grade modifier of one for functional
history, physical examination, and clinical studies, to find no adjustment from the default value
of six percent of the digit, or one percent of the upper extremity. Dr. Huston rated appellant’s
left carpal tunnel syndrome using Table 15-23 on page 449 of the A.M.A., Guides. He
diagnosed grade one median nerve entrapment based on the May 24, 2015 electrodiagnostic
testing, for a default value of two percent. Dr. Huston applied a grade modifier of one for
clinical studies, functional history, and physical examination and found no adjustment from the
default value. For the right carpal tunnel syndrome, he found grade two median nerve
entrapment using Table 15-23. Applying grade modifiers of two for clinical studies, functional
history, and physical examination yielded no adjustment from the default value of five percent.
Dr. Huston combined the one percent right upper extremity impairment due to MCP joint
arthritis and the five percent right upper extremity due to carpal tunnel syndrome to find six
percent permanent impairment of the right upper extremity. He further found two percent
permanent impairment of the left upper extremity due to carpal tunnel syndrome. Dr. Huston
advised that appellant had reached maximum medical improvement.
An OWCP medical adviser reviewed Dr. Huston’s report on September 17, 2015 and
concurred with his impairment ratings. He noted that Dr. Huston should not have applied a
grade modifier for clinical studies in rating the impairment of the MCP joint due to degenerative
joint disease as it was used to identify the class, but found that excluding clinical studies yielded
the same impairment value of the digit of six percent, or one percent permanent impairment of
the upper extremity under Table 15-11 on page 420 of the A.M.A., Guides. The medical adviser
combined the impairment ratings for the right upper extremity due to carpal tunnel syndrome and
degenerative joint disease of the MCP joint using the Combined Values Chart on page 604 of the
A.M.A., Guides to find six percent right upper extremity impairment. He further agreed with the
two percent left upper extremity rating.
In an October 26, 2015 decision, OWCP granted appellant a schedule award for six
percent permanent impairment of the right arm and two percent permanent impairment of the left
arm. The award ran for 23.52 weeks from March 27 to September 7, 2015.

3

Appellant, through his representative, requested an oral hearing on November 18, 2015,
arguing that OWCP did not properly consider Dr. Ketchum’s rating.
At the hearing, held on July 7, 2016, appellant’s representative contended that Dr. Huston
and OWCP did not consider appellant’s age and his arthritis in rating his impairment, and
asserted that he should not be penalized because he did not have surgery.
In a decision dated September 21, 2016, an OWCP hearing representative affirmed the
October 26, 2015 decision. She found that appellant had not submitted evidence showing a
greater impairment than that previously awarded by OWCP.
On appeal appellant’s representative maintains that OWCP’s medical adviser and
Dr. Huston did not sufficiently consider that appellant’s bilateral carpal tunnel syndrome was
continuing to worsen, and asserted that his award should not be reduced because he did not
undergo surgery.
LEGAL PRECEDENT
The schedule award provision of FECA,4 and its implementing federal regulation,5 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.6 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.7
The sixth edition requires identifying the impairment Class of Diagnosis (CDX)
condition (CDX), which is then adjusted by grade modifiers based on Functional History
(GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS).8 The net adjustment
formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).
Impairment due to carpal tunnel syndrome is evaluated under the process found in Table
15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant text in
section 15.4f of the A.M.A., Guides.9 In Table 15-23, grade modifier levels (ranging from 0 to
4) are described for the categories of test findings, history, and physical examination. The grade
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. at § 10.404(a).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5(a) (February 2013); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
8

A.M.A., Guides 494-531.

9

Id. at 433-50.

4

modifier levels are averaged to arrive at the appropriate overall grade modifier level and to
identify a default rating value. The default rating value may be modified up or down by one
percent based on functional scale, an assessment of impact on daily living activities.10
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish more than six
percent permanent impairment of the right upper extremity and two percent permanent
impairment of the left upper extremity.
OWCP accepted the claim for bilateral carpal tunnel syndrome, a ganglion cyst of the
synovium of the right third MCP joint, and osteoarthrosis of the right third MCP joint. On
July 1, 2014 appellant filed a claim for a schedule award.
Dr. Ketchum, on July 2, 2014, diagnosed bilateral carpal tunnel syndrome and
osteoarthritis and a ganglion cyst of the right third middle finger at the MCP joint. She opined
that appellant had 18 percent permanent impairment of the right upper extremity and 10 percent
impairment of the left upper extremity under the fourth edition of the A.M.A., Guides. OWCP,
however, currently uses the sixth edition of the A.M.A., Guides to calculate schedule awards.11
A medical opinion based on an outdated edition of the A.M.A., Guides is of diminished
probative value in determining the extent of permanent impairment.12
On July 22, 2014 Dr. Ketchum opined that under the sixth edition of the A.M.A., Guides
appellant had 18 percent permanent impairment of the right arm and 10 percent permanent
impairment of the left arm. He did not, however, reference any tables and pages of the A.M.A.,
Guides in reaching his impairment evaluation or provide any findings on examination supporting
his conclusions. As Dr. Ketchum did not explain the protocols used in making the impairment
determination or provide the clinical findings used to evaluate the impairment, his opinion is
insufficient to establish permanent impairment.13
OWCP referred appellant to Dr. Huston for an impairment evaluation. On March 27,
2015, the physician diagnosed bilateral carpal tunnel syndrome more severe on the right side and
MCP joint arthrosis with loss of motion and swelling. Diagnostic studies obtained by Dr. Huston
on May 29, 2015 revealed moderate to severe median neuropathy on the right and mild median
neuropathy on the left. On July 22, 2015 he applied the sixth edition of the A.M.A., Guides to
his examination findings and the results of objective testing. Dr. Huston used the diagnosis of
class one post-traumatic degenerative joint disease set forth in Table 15-2 on page 392 of the
A.M.A., Guides in rating appellant’s impairment due to arthrosis of the MCP joint of the right
third finger. The physician applied grade modifiers of one for functional history, physical

10

Id. at 448-50.

11

See supra note 7.

12

See P.O., Docket No. 15-1631 (issued June 2, 2016); Fritz A. Klein, 53 ECAB 642 (2002).

13

See Carl J. Cleary, 57 ECAB 563 (2006); Patricia J. Penney-Guzman, 55 ECAB 757 (2004).

5

examination, and clinical studies, which did not yield an adjustment from the default value of six
percent of the digit, or one percent of the upper extremity.14
In evaluating the impairment due to bilateral carpal tunnel syndrome, Dr. Huston used
Table 15-23 on page 449 of the A.M.A., Guides. On the left side he found that appellant had
class one median nerve entrapment based on the diagnostic studies, for a default value of two
percent. Dr. Huston applied a grade modifier of one for clinical studies, functional history, and
physical examination, which did not alter the default value.15 For the right side, he used the
diagnosis of class two median nerve entrapment, which yielded a default value of five percent.
Applying grade modifiers of two for clinical studies, history, and physical examination did not
alter the default value.16 Dr. Huston combined the right upper extremity impairment of one
percent for arthrosis of the right third finger and five percent for carpal tunnel syndrome to find
six percent permanent impairment of the right upper extremity. He further concluded that
appellant had two percent impairment of the left upper extremity due to carpal tunnel syndrome.
An OWCP medical adviser reviewed Dr. Huston’s opinion and concurred with his
impairment evaluation.17 There is no evidence conforming to the sixth edition of the A.M.A.,
Guides showing greater impairment than that previously awarded.
On appeal appellant’s representative argues that appellant should not be penalized for
failing to undergo surgery. However, his choosing not to undergo surgery was not a factor
considered in rating the extent of his permanent impairment. Appellant’s representative further
maintains that OWCP and Dr. Huston did not consider that appellant’s bilateral carpal tunnel
syndrome would worsen in the future. He may, however, request a schedule award or increased
schedule award at any time based on evidence of a new exposure or medical evidence showing
progression of an employment-related condition resulting in permanent impairment or increased
impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish more than six
percent permanent impairment of the right upper extremity and two percent permanent
impairment of the left upper extremity.

14

Utilizing the net adjustment formula discussed above, (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX), or (11) + (1-1) + (1-1) = 0, yielded a zero adjustment.
15

(1-1) + (1-1) + (1-1) = 0, yielded a zero adjustment.

16

(2-2) + 2-2) + (2-2) = 0, yielded a zero adjustment.

17

OWCP’s medical adviser noted that Dr. Huston should not have used clinical studies as a grade modifier in
evaluating appellant’s MCP joint impairment as it was used to identify class; however, this did not alter the extent of
the impairment.

6

ORDER
IT IS HEREBY ORDERED THAT the September 21, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 20, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

